Citation Nr: 1448735	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1999 to November 2003.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar spine degenerative disc disease, rated 10 percent.  

A November 2013 Board decision by a Veterans Law Judge other than the undersigned denied a rating in excess of 10 percent for the lumbar spine disability.  The Veteran appealed that decision to the Court, resulting in an August 2014 Joint Motion for Remand (Joint Motion) by the parties.  By an August 2014 Order, the Court remanded the matter for compliance with the instructions in the Joint Motion.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

As outlined in the August 2014 Joint Motion, the Board erroneously relied on March 2010 and April 2012 VA examinations in denying the claim for a rating in excess of 10 percent for service-connected lumbar spine disability.  Specifically, the parties have agreed that the VA examinations were inadequate because they failed to provide sufficient information as to what extent the Veteran's functional loss limited/affected his range of motion and whether there is a loss of range of motion with repeated use over time.  Consequently, remand is required for a new VA examination with medical opinion discussing the pertinent matters in greater detail.

Furthermore, the record indicates that the Veteran receives on-going private, and possibly VA, treatment for the disability at issue.  The most recent records are from June 2013.  Records of treatment for a service-connected disability throughout the evaluation period are clearly pertinent (and may be critical) evidence in a claim for increase, and updated treatment records must be obtained on remand (if available).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all VA evaluations and/or treatment he has received for his service-connected lumbar spine disability, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the severity of his service-connected lumbar spine disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating a low back disability (including the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Any indicated tests or studies must be completed. 
Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's lumbar spine disability, with notation of all further limitations due to factors such as pain, use, etc.  The examiner should specifically describe what kinds of functions are affected, and which are not affected, to include an opinion as to additional functional and range of motion limitations with repeated use over time.  

Furthermore, the examiner should express an opinion as to the average impairment in earning capacity in civil occupation resulting from the Veteran's service-connected lumbar spine disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that an opinion sought cannot be offered without resort to mere speculation, the examiner must explain why that is so (e.g., the state of medical knowledge in the matter is insufficient, necessary facts are unavailable, lack of specific expertise, etc.).

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

